The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 6, 2015

                                        No. 04-14-00130-CR

                                       Joshua ORCASITAS,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR7776
                            Honorable Mary D. Roman, Judge Presiding

                                           ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

        Appellant’s unopposed motion to reset oral argument is GRANTED. We ORDER the
above cause to be set for formal submission and oral argument before this Court on Thursday,
April 9, 2015, at 9:00 a.m. before a panel consisting of Justice Angelini, Justice Barnard, and
Justice Martinez.

        Argument is limited to twenty (20) minutes to each side with ten (10) minutes rebuttal. If
you do not wish to present argument, you must notify this Court in writing within seven (7) days
of receiving this order.

           It is so ORDERED on the 6th day of February, 2015.

                                                        PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court  .